Title: Thomas Jefferson to Walter Jones, 2 January 1814
From: Jefferson, Thomas
To: Jones, Walter


          Dear Sir Monticello  Jan. 2. 14.
          Your favor of Nov. 25. reached this place Dec. 21. having been near a month on the way. how this could happen I know not. as we have two mails a week both from Fredericksburg and Richmond.
			 it found me just returned from a long journey and absence during which so much business had accumulated, commanding the first attentions, that another week has been
			 added to the
			 delay.
          I deplore with you the putrid state into which our newspapers have passed, and the malignity, the vulgarity, & mendacious spirit of those who write for them: and I inclose you a recent sample, the production of a New-England judge, as a proof of the abyss of degradation into which we are fallen. these ordures are rapidly depraving the public taste, and lessening it’s relish for sound food. as vehicles of
			 information, and a curb on our functionaries they have rendered themselves useless by forfieting all title to belief. that this has in a great degree been produced by the violence and malignity
			 of
			 party spirit I agree with you; and
			 I have read with great pleasure the paper you inclosed me on that subject, which
			 I
			 now return. it is at the same time a perfect model of the style of discussion
			 which candor and decency should observe, of the tone which renders difference of opinion even amiable, and a succinct,
			 correct, and dispassionate history of the origin & progress of party among us. it might be incorporated, as it stands, and without changing a word, into the history of the present epoch, and
			 would give to posterity a fairer view of the times than they will probably derive from other sources. in reading it with great satisfaction there was but a single passage where I wished a little
			 more
			 developement of a very sound and Catholic idea, a single intercalation to rest it solidly on true bottom.
			 it is near the end of the 1st page, where you make a statement of  genuine republican maxims, saying ‘that the people ought to possess as much political power as can possibly consist with the order and security of society.’ instead of this I would say
			 ‘that the
			 people being the only safe depository of power, should exercise in person every function which their qualifications enable them to exercise consistently with the order and security of society;
			 that
			 we now find them equal to the election of those who shall be invested with their Executive and legislative powers, and to act themselves in the Judiciary, as judges in questions of fact’; that
			 the
			 range of their powers ought to be enlarged Etc. this gives both the reason and exemplification of the maxim you express ‘that they ought to possess as much political power’ Etc.I see nothing to correct
			 either in your facts or principles.
          You say that in taking Genl Washington on your shoulders, to bear him harmless thro’ the Federal coalition, you encounter a perilous topic. I do not think so. you have given the genuine history of the course of his mind thro the
			 trying scenes in which it was engaged, and of the seductions by which it was decieved, but not depraved. I think I knew General Washington intimately and thoroughly; and were I called on to delineate his character it should be in terms like these.
          His mind was great and powerful, without being of the very first order; his penetration strong, tho’ not so acute as that of a Newton, Bacon or Locke; and as far as he saw, no judgment was ever sounder. it was slow in operation, being little aided by invention or imagination, but sure in conclusion. hence the common remark of his
			 officers, of the advantage he derived from councils of war, where hearing all suggestions, he selected whatever was best. and certainly no General ever planned his battles more judiciously. but if
			 deranged during the course of the action, if any member of his plan was dislocated by sudden circumstances, he was slow in re-adjustment. the consequence was that he often failed in the field, &
			 rarely against an enemy in station, as at Boston & York. he was incapable of fear, meeting personal dangers with the calmest unconcern. perhaps the strongest feature in his character was
			 prudence, never acting until every circumstance, every
			 consideration was maturely weighed; refraining if he saw a doubt, but, when once decided, going through with his purpose whatever obstacles opposed. his integrity was most pure, his justice the
			 most
			 inflexible I have ever known, no motives of interest or consanguinity, of friendship or hatred, being able to bias his decision. in his expences he was honorable, but exact; liberal in contributions to whatever promised utility, but frowning and unyielding on all visionary projects, and all unworthy calls on his charity. his heart was not warm in it’s affections, but he exactly calculated he was indeed, in every sense of the words, a wise, a good, & a great man. his temper was naturally irritable and high toned; but reflection & resolution had obtained a firm and
			 habitual ascendancy over it. if ever however it broke it’s bonds he was most tremendous in his wrath. in his expences he was liberal honorable, but exact; liberal in contributions to whatever promised utility; but frowning and unyielding on all visionary projects, and all unworthy calls on his charity. his heart was not warm in it’s
			 affections; but he exactly calculated every man’s value, and gave him a solid esteem proportioned to it.his person, you know, was fine, his stature
			 exactly what one would wish, his
			 deportment
			 easy, erect, and noble; the best horseman of his age, and the most graceful figure that could be seen on horseback. altho’ in the circle of his friends, where he might be unreserved with safety,
			 he
			 took a free share in conversation, his colloquial talents were not above mediocrity, possessing neither copiousness of ideas, nor fluency of words. in public when called on for a sudden opinion,
			 he
			 was unready, short, and embarrassed. yet he wrote readily, rather diffusely, in an easy & correct style. this he had acquired by conversation with the world for his education was merely
			 reading,
			 writing, and common arithmetic, to which he added surveying at a later day. his time was employed in action chiefly, reading little, and that only in Agriculture and English history. his
			 correspondence became necessarily extensive, and, with journalising his agricultural proceedings, occupied most of his leisure hours within doors. on the whole, his character was, in it’s mass
			 perfect, in nothing bad, in few points indifferent; and it may truly be said that never did nature and fortune combine more perfectly to make a man great, and to place him in the same
			 constellation
			 with whatever worthies have merited from man an everlasting remembrance. for his was the singular destiny & merit of leading the armies of his country succesfully thro’ an arduous war for the establishment of it’s independance, of conducting it’s councils thro’ the birth of a government, new in it’s forms and principles, until it had settled down into a quiet and orderly train, and of scrupulously obeying the laws, thro’ the whole of his career, civil and military, of which the history of the world furnishes no other example. how then can it be perilous for you to take such a man on your shoulders? I am satisfied the great body of republicans thinks of him as I do.
			 we were indeed dissatisfied with him on his ratification of the British treaty. but this was short lived.
			 we knew his honesty, the wiles with which he was encompassed, and that age had already
			 begun to relax the
			 firmness of his purposes: and I am convinced he is more
			 deeply seated in the love and gratitude of the republicans, than in the Pharisaical homage of the Federal monarchists. for he was no monarchist from preference of his judgment. the soundness of
			 that
			 gave him correct views of the rights of man, and his severe justice devoted him to them. he has often declared to me that he considered our new constitution as an experiment on the practicability
			 of
			 republican government, and with what dose of liberty man could be trusted for his own good: that he was determined the experiment should have a fair trial, and would lose the last drop of his
			 blood
			 in support of it. and these declarations he repeated to me the oftener, and the more pointedly, because
			 he knew my suspicions of Colo Hamilton’s views, and probably had heard from him the same declarations which I had, to wit, ‘that the British constitution with it’s unequal representation, corruption and other existing abuses, was the most perfect government which had ever been established on earth, and that a reformation of these abuses would make it an impracticable government.’ I do believe that Genl Washington had not a firm confidence in the durability of our government. he was naturally distrustful of men, and inclined to gloomy apprehensions; and I was ever persuaded that a belief that we must
			 at length end in something like a British constitution had some weight in his adoption of the ceremonies of levees, birth-days, pompous meetings with Congress, and other forms of the same character, calculated to prepare us gradually for a change which he believed possible, and to let it come on with as little shock as might be to the public mind.
          These are my opinions of General Washington, f which I would vouch at the judgment seat of god, having been formed on an acquaintance of 30. years. I served with him in the Virginia legislature from 1769. to the revolutionary war, and again a short time in Congress until he left us to take command of the army. during the war and after it we corresponded occasionally, and in the 4. years of my continuance in the office of Secretary of state, our intercourse was daily, confidential and cordial. after I retired from that office great and malignant pains were taken by our Federal-monarchists and not entirely without effect, to make him view me as a theorist, holding French principles of government which would lead infallibly to licentiousness and anarchy. and to this he listened
			 the more easily from my known disapprobation of the British treaty. I never saw
			 him afterwards, or these malignant insinuations should have been
			 dissipated before his just judgment as mists before the sun. I felt on his death, with my countrymen, that ‘verily a great man hath fallen this day in Israel.’
          More time and recollection would enable me to add many other traits of his character; but why add them to you, who knew him well? and I cannot justify to myself a longer detention of your paper. Vale, propriéque tuum, me esse tibi persuadeas.
          Th:
            Jefferson
        